Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (amended by Examiner) An igniter support (22) for an igniter unit (20) of a gas generator (10), comprising a first holder element (30) made from a first material and a second holder element (32) made from a second material different from the first material, wherein both holder elements (30, 32) are adapted to be positively coupled to each other, especially to be at least partially positively nested, wherein the first holder element (30) has an axial contact surface (64) for the second holder element (32) on an end face associated with the second holder element (32), and/or the second holder element (32) has axially protruding projections (76), especially wherein the projections (76) have an axial pressure surface (78) via which they interact with an axial contact surface (64) of the first holder element (30).
Claim 17 (cancelled by Examiner)

Claim 18 (cancelled by Examiner)


Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. 
Specifically, the prior art fails to expressly teach: 
a first holder element made from a first material and a second holder element made from a second material different from the first material, wherein both holder elements are adapted to be positively coupled to each other, especially to be at least partially positively nested, wherein the first holder element has an axial contact surface for the second holder element on an end face associated with the second holder element, and/or the second holder element has axially protruding projections, especially wherein the projections have an axial pressure surface via which they interact with a/the an axial contact surface of the first holder element [claim 1]; 
a first holder element made from a first material and a second holder element made from a second material different from the first material, wherein both holder elements are adapted to be positively coupled to each other, wherein the second holder element has at least one detent element arranged radially outside and being especially hook-shaped, and wherein the detent element extends from an end face of the second holder element which is remote from the first holder element [claim 7]; 
providing a gas generator housing, a first holder element, a second holder element, an igniter and a socket, inserting the igniter into the first holder element and fastening the igniter to the first holder element for configuring a prefabricated assembly group, inserting the prefabricated assembly group into the gas generator housing and fastening the prefabricated assembly group at a portion of the first holder element to the gas generator housing, inserting the second holder element into the generator housing in the direction of the prefabricated assembly group and fastening the second holder element to the gas generator housing and/or the first holder element, inserting the socket into the second holder element or injecting or attaching by injection-molding the socket to the second holder element [claim 17]; and 
a first holder element made from a first material and including axially protruding lugs a second holder element made from a second material different from the first material and including axially protruding projections, wherein both holder elements are positively coupled to each other when the lugs and the projections are interdigitated with one another [claim 20].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.